Order entered December          ,2012                                     005 °40




                                              In The
                                     Court of Appea[
                                   i tria of at alla
                                        No. 05o12-00491-CR

                                CLOVIS BRAXTON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                         On Appeal from the Criminal District Court
                                   Dallas County, Texas
                            Trial Court Cause No. Fll-00729-H

                                            ORDER

       The Court ORDERS the trial court to conduct a heating to determine why appellant’s

brief has not been filed. In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute the appeal, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeal. See

TEX. R. A~I,. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing, the

trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708

(Tex. App.-Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court ~s

ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel.
         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                    DAVID L. B
                                                    JUSTICE